Citation Nr: 0920609	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement for service connection for skin disability, to 
include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1968 to 
July 1969.  Service personnel records in the Veteran's claims 
file verify his status as a combat veteran, specifically his 
receipt of the Purple Heart medal.  See 38 U.S.C.A. § 1154(b) 
(West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for a skin disability, to include as secondary to 
herbicide exposure. 

In March 2006, the Veteran had an informal conference with a 
Decision Review Officer (DRO) at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this appeal.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

In January 2009, this case was remanded to the RO in order 
that the Veteran be scheduled to a hearing before the Board, 
as he had requested.  In a Report of Contact (VA Form 119), 
it was indicated that on February 17, 2009, the RO contacted 
the Veteran, and asked whether he preferred a Travel Board 
hearing or a videoconference hearing with a Veterans' Law 
Judge.  The Veteran elected a videoconference hearing.  A 
videoconference hearing is scheduled by the RO with the 
Veteran being notified via letter of the date and time of his 
hearing.  Upon a review of the claims folder, there does not 
appear to be such a letter.  38 C.F.R. §§ 19.75, 19.76 
(2008).  Rather, on that same day, the RO generated a letter 
to the Veteran indicating the his file was being returned to 
the Board in order that the Board schedule his Travel Board 
hearing.  In any event, neither a Travel Board hearing or a 
videoconference hearing are scheduled by Board employees.  
The scheduling of these hearings is within the jurisdiction 
of the RO.  Thereafter, an undated letter was prepared at the 
RO informing the Veteran that his case was being returned to 
the Board for appellate action, with no mention of any 
hearing whatsoever.  The case was transferred to the Board on 
April 8, 2009.

Because of the confusion surrounding whether the Veteran was 
properly notified of his scheduled videoconference hearing, 
the case must be returned to the RO for corrective action.  
The case is REMANDED for the following action:

The RO should schedule the Veteran for a 
videoconference hearing.  He is to be 
provided proper notice of the hearing in 
a timely fashion. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


